        Case 2:14-cr-00312-GMN-NJK Document 149 Filed 08/25/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for Karyn Koepke

 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-00312-GMN-NJK

12                  Plaintiff,                               STIPULATION TO CONTINUE
                                                               REVOCATION HEARING
13          v.
                                                                   (Second Request)
14   KARYN KOEPKE,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Kimberly A. Sokolich, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Kathryn C. Newman, Assistant Federal Public Defender, counsel for Karyn Koepke, that
21   the Revocation Hearing currently scheduled on September 2, 2020, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than thirty (30) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defendant has subpoenaed records to be used in preparing her defense. Abbott
25   Laboratories has requested additional time to gather the records. Specifically, they have
26
        Case 2:14-cr-00312-GMN-NJK Document 149 Filed 08/25/20 Page 2 of 3




 1   requested to be allowed through September 10, 2020 to produce the records to counsel for the
 2   defendant.
 3           2.      Defense counsel needs additional time to review the records and consult with
 4   the retained toxicologist in order to prepare for trial.
 5           3.      Ms. Koepke is out of custody and agrees with the need for the continuance.
 6           4.      Government counsel has no objection to the continuation of the hearing.
 7           This is the second request for a continuance of the revocation hearing.
 8           DATED this 21st day of August, 2020.
 9
10    RENE L. VALLADARES                                NICHOLAS A. TRUTANICH
      Federal Public Defender                           United States Attorney
11
12      /s/ Kathryn C. Newman                             /s/ Kimberly A. Sokolich
      By_____________________________                   By_____________________________
13    KATHRYN C. NEWMAN                                 KIMBERLY A. SOKOLICH
      Assistant Federal Public Defender                 Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
       Case 2:14-cr-00312-GMN-NJK Document 149 Filed 08/25/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:14-cr-00312-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     KARYN KOEPKE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11   Wednesday, September 2, 2020 at 2:00 p.m., be vacated and continued to Wednesday,

12   October 7, 2020, at the hour of 10:00 a.m. in Courtroom 7D before Judge Gloria M. Navarro.

13          DATED this 25th day of August, 2020.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
